Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of wall-hanging fixtures similar in all material respects to the wrought-iron ornaments the subject of Hensel, Bruckmann & Lorbacher, Inc v. United States (47 Cust. Ct. 112, C.D. 2289) and that the items of merchandise marked “B” covered by the foregoing protests consist of wall-hanging ornaments similar in all material respects to those the subject of Alpine Importers of Calif. v. United States (55 Cust. Ct. 81, C.D. 2555), the claims of the plaintiffs were sustained.